Title: To John Adams from Citizens of Washington City, 5 June 1800
From: Washington City, Citizens of
To: Adams, John



Sir,
5 June 1800

The Inhabitants of the City of Washington rejoice in the Opportunity which your Presence this day affords them of paying to you their unfeigned Respect, and of giving You a Welcome to the City which, by the Acts of the Union has become the Metropolis of the United States.
We have long anticipated this day: We consider this your first Visit to Columbia, as a high Gratification, and look forward with satisfaction to the period, when we shall behold you, opening the Congress in the Capitol.
We cannot be insensible to the Blessings which Providence has been pleased to bestow, in a particular manner, on this situation, in the enjoyments of which knowing that our Government is on the point of participating.
In offering our Gratulations on your arrival, we join in wishes, that you may spend among us, the Evening of a long, as you have spent in other places the Morning of an useful and Honorable Life.—
